Exhibit 10.25

 

[gm4wgvpaoehr000001.jpg]

November 27, 2017

William Savage

Via electronic mail

 

Dear William,

This letter confirms the offer of employment with Pier 1 Services Company ("Pier
1 Imports" or "the Company") for the position of Executive Vice President
Sourcing in Fort Worth, Texas, effective December 7, 2017, pursuant to the terms
of the attached Employment Term Sheet. The position reports to the President and
Chief Executive Officer at a starting base salary of $450,000 per year
($17,307.69 bi-weekly); in each case subject to required withholdings for
applicable taxes and voluntary pay deductions.

Pier 1 Imports' offer is made given your indication that you are not subject to
any arrangement, agreement or restriction that would preclude you in any way
from accepting employment with Pier 1 Imports whether serving in the above
position or another position with the Company. This offer of employment is also
contingent upon the completion, receipt and review of all references and
background checks currently underway, each subject to the Company's approval and
upon receiving the approval of this offer of employment by the Company's
Compensation Committee of the Board of Directors.

If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of Pier 1 Imports' offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.

Sincerely,

 

By:

/s/ Greg Humenesky

 

 

Executive Vice President, Human Resources

 

 

Pier 1 Services Company

 

 

By:

Pier 1 Holdings, Inc., its managing trustee

 

 

 

 

Agreed to:

 

 

 

 

 

/s/ William Savage

 

11/30/2017

William Savage

 

Date

 

 

 

 

 

 

cc: Alasdair James

 

 

 




--------------------------------------------------------------------------------

EMPLOYMENT TERM SHEET FOR

WILLIAM SAVAGE

 

 

This term sheet summarizes the principal terms and conditions of the proposed
employment of William Savage ("Executive") by Pier 1 Services Company.

 

Position

Executive Vice President, Sourcing

Office location

Company Headquarters, Fort Worth, Texas

Duties and Reporting Relationships

Duties commensurate with position, reporting directly to President and Chief
Executive Officer

Base Salary

$450,000 per year, subject to annual review by the Compensation Committee.

Sign on Bonus

$150,000 payable upon completion of 60 days of employment; subject to pro rata
clawback in the event Executive voluntarily leaves the Company or is terminated
for Cause (as defined in the Severance Agreement referenced below) within 12
months following commencement of employment.

Annual short-term incentives

Participation in the company's annual cash incentive program at a level
commensurate with other senior officers.

 

 

For fiscal year 2018, the target bonus opportunity will be 75% of base salary,
prorated from date of hire; guaranteed payout equal to greater of $150,000 or
the prorated amount earned as a participant of the Pier 1 Imports FY18 Plan.

Initial Time-Vesting Stock Award

One-time grant of restricted stock having a value equal to $225,000, granted
upon commencement of employment. Vests in equal annual installments on each of
the first three anniversaries of the grant date, subject to Executive's
continued employment with the Company.

 



--------------------------------------------------------------------------------

Performance-Based Stock Award

One-time grant of performance-based restricted stock on March 4, 2018, with the
number of shares determined based on a target value of $337,500 (75% of base
salary) divided by the 30-day trailing average of the closing price of Pier 1
Imports, Inc. common stock as of the employment start date. The award is subject
to cliff vesting at the end of fiscal year 2021 (upon filing of FY 2021 annual
report on Form 10-K) based on attainment of at least [ ] in savings relating to
sourcing expenses during fiscal 2021 as compared to such expenses in fiscal
2018, with an opportunity to vest in 2X the target number of shares for cost
savings of at least [ ]. The fiscal 2018 baseline for measuring savings will be
established on or after March 4, 2018. Details on the calculation of sourcing
expenses will be set forth in the award agreement.

Future Equity Awards

Eligible for grants of stock awards under the Company's long-term equity
incentive program at a level commensurate with other senior officers.

Severance

The Company and Executive will enter into a Severance Agreement providing for 12
months of salary continuation in the event Executive's employment with the
Company is terminated by the Company without Cause or by Executive for Good
Reason.

 

 

Pursuant to the Severance Agreement, you will be subject to non-compete and
vendor, customer and employee non-solicitation provisions for a period of one
year following your termination of employment, and non- disclosure provisions
following your termination of employment.

Group insurance plan

Managed health plan, long-term disability, dental insurance, accident insurance,
vision and life insurance, and a prescription drug plan.

 

 

Pier 1 will reimburse Executive for COBRA costs pending eligibility for Pier l's
welfare plans,

Stock purchase plan

Facilitates purchase of Pier 1 stock through contributions of up to 20% of
eligible compensation, plus company matching contributions of 25% of amounts
contributed.

 



--------------------------------------------------------------------------------

Deferred compensation plan

Includes company matching contributions equal to 100% of the first 1% of
eligible compensation deferred and 50% of the next 4% of eligible compensation
deferred

401(k) retirement plan

Includes company matching contributions based on pre-tax contributions to the
plan equal to 100% of the first 1% of eligible compensation to the plan and 50%
of the next 4% of eligible compensation contributed to the plan.

Relocation

Up to $90,000 in accordance with the Company's standard relocation policy.

Vacation

Two weeks of vacation to expire at the end of the current fiscal year (Fiscal
2018}; 4 weeks granted on the first day of the fiscal year (Fiscal 2019).

Merchandise discount

25% discount on all Pier 1 Imports merchandise.

 